DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2018/0120007) in view of Ito et al. (US 2007/0147988) and further in view of Lourenco et al. (US 2011/0214839).
In regard to claim 1, fig. 1-3 of Watanabe discloses a liquefaction system (Abstract), the system comprising: 
a first compressor (37); 
a recovery system (32, 33) in fluid communication with the first compressor (37), the recovery system comprising,
a first heat exchanger (32) configured to receive a first vapor (31) comprising nitrogen and
 a mixed refrigerant including hydrocarbons from the first compressor (37) and a cold fluid (refrigerant supply-35) that provides refrigeration to the first vapor, and to convert the first vapor (31) to a mixture of nitrogen rich vapor (G2) and a hydrocarbon rich liquid [34, G10/G1] (See fig. 3; ¶ 0045-0050). Watanabe teaches G2 is nitrogen and G10/G1 is a hydrocarbon see at least ¶ 0033, 0040. 
a separator (33) configured to receive the mixture of hydrocarbon rich liquid and nitrogen rich vapor (stream 31, G30) from the first heat exchanger (32), and to separate the hydrocarbon rich liquid (34, G10) and the nitrogen rich vapor [G2] (see at least fig. 3; ¶ 0033, 0040, 0045-0052, 0060), and 
Watanabe further teaches the first compressor (37) includes a seal assembly comprising at least one dry seal (e.g., dry gas seal 17A, 17B and second labyrinth seal 16B, 19) that is configured to receive at least a portion of the nitrogen rich vapor (G2/34) from the separator [33] as a buffer gas and at least one buffer region (the region wherein the nitrogen buffer gas G4 is introduced) fluidically coupled to at least one vent (20) at which the nitrogen rich vapor is captured and vent to the outside (See fig. 2; Watanabe ¶ 0042-0043: Watanabe teaches a nitrogen rich vapor buffer gas (the second seal gas G2) is supplied from an external supply source 21 illustrated in FIG. 2, as a buffer gas to the fourth space S4 and leaks out through separation seal 19 and out through vent 20), but does not explicitly teach the nitrogen rich vapor reintroduced into the seal assembly as the buffer gas.
However, Ito teaches a central compressor and dry gas seal system, wherein a compressor (100) includes a seal assembly comprising at least one dry seal (9, 10; ¶ 0023) that is configured to receive buffer gas and at least one buffer region fluidically coupled to at least one vent (12) at which the nitrogen rich vapor is captured and reintroduced into the seal assembly as the buffer gas (See ¶ 0029; fig. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Ito to reintroduce buffer gas into the seal assembly since it has been shown that combining prior art elements to yield predictable results is obvious whereby having the buffer gas of Watanabe back to the seal assembly in order to improve the efficiency of the system by recycling back gas to the seal assembly, thus avoiding the need to flare or vent off any gas.
Watanabe teaches a conduit (35) carrying the cold fluid (LNG) in fluid communication with the first heat exchanger (32) and wherein the conduit (35) comprises an opening-closing valve (351) and is enabled to adjust the flow rate of the cold fluid (LNG) to be supplied to the heat exchanger [32] (See fig. 3; ¶ 0052, 0060), but does not explicitly teach the conduit including a first portion terminating at a storage vessel and a second portion branching from the first portion at a first conduit location and rejoining the first portion at a second conduit location, wherein the second portion is in fluid communication with the first heat exchanger. 
However, Lourenco teaches an apparatus and method a heat exchange between a natural gas in a natural gas flow line (1/2) for storage in to a gas storage cavern and liquid natural gas (LNG stream 8/10/11) passing through a heat exchanger (30) to cool natural gas, wherein a conduit including a first portion (conduit 8,9,13) terminating at a storage vessel (33) and a second portion (10/11) branching from the first portion (8, 9, 13) at a first conduit location (the point wherein conduit 10 branch off from 9) and rejoining the first portion at a second conduit location (at a point wherein 11 join conduit 13), wherein the second portion (10/11) is in fluid communication with the first heat exchanger [30] (See fig. 1; ¶ 0008, 0010). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the cold fluid conduit Watanabe by having a branch off conduit from the main conduit of the cold fluid line to be in fluid communication with the heat exchanger, as taught by Lourenco, for the purpose of efficiently circulate the cold fluid to the heat exchanger as desired, for example based on the cooling need. 

In regard to claim 18, Watanabe in view of Lourenco discloses the liquefaction system of claim 1, wherein Lourenco further comprising a first valve (37) positioned between the first and second conduit locations and a second valve (38) positioned between the first heat exchanger (30) and the second conduit location (See Lourenco, fig. 1).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the system of Watanabe by configuring a first and second valve on the first and second portions of the conduit, as taught by Lourenco, for the purpose of efficiently controlling the flow of the cold into the heat exchanger as desired. 


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Ito and Lourenco as applied to claim 1 above, and further in view of Butwell et al. (2002/0162452).
In regard to claim 2, the modified Watanabe discloses the liquefaction system of claim 1, but does not teach a nitrogen removal assembly positioned upstream of the first heat exchanger, the nitrogen removal assembly being configured to produce the first vapor from a second vapor comprising mixed refrigerant and nitrogen, wherein the first vapor possesses less nitrogen than the second vapor.
However, fig. 3, 6 of Butwell teaches a pressure swing adsorption process for the separation of nitrogen from a mixture of hydrocarbon, the system comprise a recovery system that comprises a nitrogen removal assembly (2/Rate PSA, 3 equilibrium PSA), wherein a gaseous stream that comprises hydrocarbon and nitrogen purified through the nitrogen removal assembly and configured to produce a first vapor (W2) from a second vapor (W/W1) comprising hydrocarbon and nitrogen, wherein the first vapor (W2) possesses less nitrogen than the second vapor [W/W1] (See Table 3; ¶ 0053, 0073-0076; fig. 3, 4, 6).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the modified system of Watanabe by implementing a nitrogen removal assembly to remove a portion of the nitrogen, as taught by Rowles, for the purpose of reducing the nitrogen concertation of the first vapor and also to reduce workload on the downstream nitrogen separator of Watanabe. 
In regard to claim 3, Watanabe in view of Butwell discloses the liquefaction system of claim 2, wherein Watanabe in view of Butwell further teach the nitrogen removal assembly includes an adsorption bed (See (2/Rate PSA of Butwell). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, for the modified nitrogen removal assembly of Watanabe to includes an adsorption bed, as taught by Rowles, to efficiently remove the nitrogen from the first vapor because adsorption beds are known and advantages for low cost, high efficiency, minimization of chemical or biological sludge and regeneration of absorbent. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, Ito and Lourenco as applied to claim 1 above, and further in view of Hoffart et al. (US 6,295,833).
In regard to claim 9, the modified Watanabe discloses the liquefaction system of claim 1, but does not teach a pump configured to receive the hydrocarbon rich liquid from the separator and to pump the hydrocarbon rich liquid to a storage vessel.
However, Hoffart teaches a closed loop single mixed refrigerant process and system, wherein a hydrocarbon stream is separated in separator 60 where a flash gas stream is recovered via a line 66 and liquefied natural gas is recovered via line 62 and pumped through (pump 82) and passed to storage 64 (See fig. 4). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the effective filing of the claimed invention, to modify the liquefaction system of Watanabe by implementing a pump and a storage to receive the hydrocarbon rich liquid from the separator, as taught by Hoffart, for the purpose storing the hydrocarbon rich liquid with desired pressure for further use or for transportation to other areas. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bardon et al. (US 2014/0225325) teaches a seal assembly for centrifugal compressor wherein the compressor includes a seal assembly comprising at least one dry seal that is configured to receive buffer gas and at least one buffer region fluidically coupled to at least one vent at which the nitrogen rich vapor is captured and reintroduced into the seal assembly as the buffer gas (See ¶ 0027, 0038; fig. 2, 4). 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (in view of Ito).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763